386 U.S. 212 (1967)
PHILLIPS ET VIR
v.
CALIFORNIA.
No. 684, Misc.
Supreme Court of United States.
Decided February 27, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF CALIFORNIA, SECOND APPELLATE DISTRICT.
Appellants pro se.
Thomas C. Lynch, Attorney General of California, William E. James, Assistant Attorney General, and S. Clark Moore, Deputy Attorney General, for appellee.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Chapman v. California, ante, p. 18.
MR. JUSTICE BLACK and MR. JUSTICE CLARK are of the opinion that the judgment should be vacated and the case remanded for further consideration in light of Chapman v. California, supra.
MR. JUSTICE HARLAN would affirm the judgment below for the reasons set forth in his dissenting opinion in Chapman v. California, supra, at 45.